People v Corian (2014 NY Slip Op 08913)





People v Corian


2014 NY Slip Op 08913


Decided on December 23, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2014

Tom, J.P., Friedman, Renwick, Manzanet-Daniels, Kapnick, JJ.


13820 3602/04

[*1] The People of the State of New York, Respondent,
vDarrel Corian, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (Michael C. Taglieri of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Allen J. Vickey of counsel), for respondent.

Order, Supreme Court, New York County (Charles H. Solomon, J.), entered on or about October 26, 2012, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly applied the presumptive override for defendant's prior felony conviction for persistent sexual abuse (Penal Law § 130.53), and properly exercised its discretion in declining to grant a downward departure. Defendant's principal arguments are similar to arguments this Court rejected on defendant's appeal from another sex offender adjudication arising
out of a similar conviction (77 AD3d 590 [1st Dept 2010], lv denied 16 NY3d 705 [2011]), and we see no reason to reach a different result.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 23, 2014
CLERK